DETAILED ACTION
The application of Helmick et al., for a “Method and System for Host-Assisted Data Recovery Assurance for Data Center Storage Device Architectures” filed on January 9, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on January 9, 2020 and July 8, 2020 have been considered.
Claims 1-20 are presented for examination. 
Claims 1-3, 10, 15, and 18-20 are rejected under 35 USC § 112.

Claims 1-20 are rejected under 35 USC § 103.

Claims 8, 9, 13, 17, and 18 are objected to for containing minor informalities.

Specification

The disclosure is objected to because of the following informalities: paragraphs [0008], [0180], and [0181], recite “extended_read_raw command”. The rest of the specification recites “read_raw_extended command”. Paragraphs [0008], [0180], and [0181] should be corrected to recite “read_raw_extended command” to correct inconsistencies in the specification. 
Claim Objections
Claims 8, 9, 13, 17, and 18 are objected to because of the following informalities:
In claims 8-9, “extended read_raw” and “extended_read_raw” should be changed to “read_raw_extended” to match the specification. Appropriate correction is required.

In claim 13, line 5, “read_raw extended” should be changed to “read_raw_extended”. Appropriate correction is required.
Claim 17, lines 3-4, recite the limitation “the second CW”.  There is insufficient antecedent basis for this limitation in the claim. It is believed that claim 17 should be dependent on claim 16 instead of claim 15. 
Claim 18 is objected to because the claim include abbreviations “SSD” and “LBAs” which have not been followed by the full explanation of the terms.  Applicant is respectfully suggested to include --solid-state storage device --followed by “(SSD)” and --“logical block address”-- followed by “(LBA)” as disclosed in the specification of the instant application, page 2, [0005]. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 7, recites the limitation “the logical block address (LBA)”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1, lines 12-13, recite the limitation “the other data”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the other data” is referring to “a first data” or some other data.
Claim 1, line 16, recites the limitation “the modified data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 3, recites the limitation “the same user data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 1, recites the limitation “the corrected data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 3, recites the limitation “the error modes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 4, recites the limitation “the actual values”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 6, recites the limitation “the corrected first CW”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, line 6, recites the limitation “the data”.  It is unclear whether “the data” is referring to “a first data” or “the uncorrectable data”.
Claim 19, line 3, recites the limitation “the error modes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 5, recites the limitation “the actual values”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 18-20 limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “receiving”, “issuing a read command”, “correcting”, and “issuing a write command” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 1 and pages 7-13.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (U.S. PGPUB 20180011762) in view of Deutsch et al. (U.S. PGPUB 20190042369).
As per claim 1, Klein discloses a method of error management for data storage and solid-state storage devices (SSD) ([0011]), comprising:
in response to a read request for first data from a first storage device of a plurality of storage devices under one or more common data protection schemes, receiving a read uncorrectable indication regarding the first data ([0051], “Accordingly, when a read command for the data block located at LBA 1 of SSD 1 (data source 1) is received, if the local ECC of that data block is unable to recover the data (i.e. where the errored bits exceed t), then the storage appliance 500 controller first reads the raw data block (with errors) located at LBA 1 of SSD 1 and then the data block located at LBA 1 of SSD 2 (data source 2), along with the extended parity.”) and (Fig. 5);
issuing a read_raw command to obtain uncorrected data and metadata of the logical block address (LBA) associated with the first data; obtaining the same LBA, or the same first data stored at another LBA, from one or more other storage devices of the plurality of storage devices ([0046], “reading the extended parity from an SSD by the host device can be performed by a regular read command in the same way as data blocks are read. In another embodiment, reading the extended parity from an SSD can be performed with an appropriate read command which includes the reading of the metadata associated with logical block data, such as an NVM Express.TM. protocol read command, where the command parameters may include a Metadata Pointer (MPTR) for metadata in addition to the Scatter Gather List (SGL) address pointers for logical block data”);
comparing the uncorrected data with the data and metadata from the other storage devices ([0046], “reading the extended parity from an SSD by the host device can be performed by a regular read command in the same way as data blocks are read. In another embodiment, reading the extended parity from an SSD can be performed with an appropriate read command which includes the reading of the metadata associated with logical block data, such as an NVM Express.TM. protocol read command, where the command parameters may include a Metadata Pointer (MPTR) for metadata in addition to the Scatter Gather List (SGL) address pointers for logical block data”); and
in response to a determination that one of the reconstructed first data codewords has recovered the first data, issuing a write_raw command to rewrite the modified data and associated metadata to the first storage device ([0063], “the extended parity map 750 may be integrated with the global FTL operation for the array of open-channel SSDs. Here, the extended parity may 750 contains the locations of a group of K data sources, along with a corresponding extended parity for the group. If one of the data sources in the group, such as data source 1 located at NAND flash erase block 2, page 4 of OC 1, is rewritten, the new data corresponding to data source 1 is written to a new location and the old location of the data source 1 is marked as invalid and added to the invalid list 700”) and (Fig. 7).
Klein fails to explicitly disclose speculatively reconstructing the first data.
Deutsch of analogous art teaches:
The speculative values for the S bits may be each be iterated through and combined with this plaintext value and the resulting repair candidates may be tested in a manner similar to that described above to perform entropy checks on the repair candidates.”) and ([0056], “The repair candidate would then be used to replace the corrupted data block 260 and the encrypted repair candidate would be written to the corresponding memory device over the corrupted encrypted value that was read from the memory device in an attempt to correct the error(s)”).
All of the claimed elements were known in Klein and Deutsch and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their error correction methods. One would be motivated to make this combination for the purpose of providing quick and efficient error corrections (Deutsch, [0014]).

As per claim 2, Klein discloses in response to a determination that the reconstructed first data codewords cannot recover the first data, obtaining the same LBA, or the same user data stored at another LBA, from one or more additional other storage devices of the plurality ([0054], “if the first data block at LBA 1 of SSD 1 is unable to be recovered by the extended parity of group 551, for example, the errored bits of the first data block exceeds tdata source 1+data source 2, then the extended parity of group 552 may be used to recover the first data block, assuming the errored bits do not exceed tdata source 1+data source 2+data source 3, and data blocks two (located at LBA 3 of SSD 3) and three (located at LBA 4 of SSD 4) and the extended parity of group 552 are able to be read”) and (Fig. 5).

As per claim 3, Klein discloses reading the corrected data at the first storage device to verify that the corrected data is there ([0067], “if ECC decoding of concatenated data blocks A and B using extended parity A+B is successful (i.e. the number of errored bits in data blocks A and B is less than the number of bits correctible by parity A+B), at step 814 CRC checksum is used to verify data block A was decoded correctly”).

As per claim 4, Deutsch discloses reading a buffer that uses a same read path as is used for a media read recovery ([0055]-[0056]) and (Figs. 4-5).

As per claim 5, Klein discloses rewriting the modified data and metadata to at least one of: one or more other storage devices of the plurality of storage devices; or a RAM buffer ([0063], “the extended parity map 750 may be integrated with the global FTL operation for the array of open-channel SSDs. Here, the extended parity may 750 contains the locations of a group of K data sources, along with a corresponding extended parity for the group. If one of the data sources in the group, such as data source 1 located at NAND flash erase block 2, page 4 of OC 1, is rewritten, the new data corresponding to data source 1 is written to a new location and the old location of the data source 1 is marked as invalid and added to the invalid list 700”) and (Fig. 7).

As per claim 6, Deutsch discloses comparing the first data with the data and metadata from the one or more other storage devices further includes deducing specific bits of the LBA that are in error ([0055]-[0056]) and (Figs. 4-5).
As per claim 7, Klein discloses the plurality of storage devices are disposed in a data center, and together comprise at least one of a RAID protected ([0033], “the SSDs 310-316 and 318 are configured in a 7+1 RAID-5”), erasure coded or replicated system ([0049], “the array of SSDs 1 to N may be configured as a layer within a server, for example, in Linux's LVM or any other OS layer. Each of the SSDs 1 to N are configured to implement an internal ECC mechanism for each data block (including CRC), with parity, which are stored at LBA 1-J of the SSDs, where J is the number of LBAs of each of the SSDs 1-N”).

As per claim 8, Klein discloses in response to a determination that the first data cannot be corrected at the LBA level, issuing an extended_read_raw command to obtain data and metadata having a size larger than a logical block that is associated with the first data, from one or more other storage devices of the plurality ([0034], “the storage appliance 300 can send a read command to all of the other SSDs 310-316, and 318 for the appropriate data stripe 330. If these read commands succeed, then the storage appliance 300 recovers the data (via XOR operation with the parity chunk 328”) and (Fig. 3). 

the storage appliance 300 can send a read command to all of the other SSDs 310-316, and 318 for the appropriate data stripe 330. If these read commands succeed, then the storage appliance 300 recovers the data (via XOR operation with the parity chunk 328”) and (Fig. 3). 

As per claim 10, Deutsch discloses speculatively modifying the uncorrected data further comprises: characterizing the error modes of the other storage devices and using that characterization to make a best guess as to the actual values of erroneous bits of the first data ([0055]-[0056]) and (Figs. 4-5).

As per claim 11, Deutsch discloses speculatively modifying the uncorrected data further comprises: obtaining multiple versions of the LBA of the first data, and applying one of a voting scheme or a weighted voting scheme to the multiple versions ([0055]-[0056]) and (Figs. 4-5).

As per claim 12, Deutsch discloses speculatively modifying the uncorrected data further comprises: determining if the data from the one or more other storage devices of the plurality of storage devices uses the same HLBAs as the first storage device; and in response to a determination that they do, including reconstructed first data codewords where ECC bits of the uncorrected data are modified in addition to bits of user data ([0055]-[0056]) and (Figs. 4-5).

As per claim 13, Klein discloses a non-volatile data storage device, comprising:
a storage device host configured to: receive a read uncorrectable event response for a first codeword (CW) stored in the storage device ([0051], “Accordingly, when a read command for the data block located at LBA 1 of SSD 1 (data source 1) is received, if the local ECC of that data block is unable to recover the data (i.e. where the errored bits exceed t), then the storage appliance 500 controller first reads the raw data block (with errors) located at LBA 1 of SSD 1 and then the data block located at LBA 1 of SSD 2 (data source 2), along with the extended parity.”) and (Fig. 5);
issue a read_raw command for the CW and a read_raw extended command for each of other CWs protected in a data protection stripe that includes the first CW ([0034], “the storage appliance 300 can send a read command to all of the other SSDs 310-316, and 318 for the appropriate data stripe 330. If these read commands succeed, then the storage appliance 300 recovers the data (via XOR operation with the parity chunk 328”) and (Fig. 3) and  ([0046], “reading the extended parity from an SSD by the host device can be performed by a regular read command in the same way as data blocks are read. In another embodiment, reading the extended parity from an SSD can be performed with an appropriate read command which includes the reading of the metadata associated with logical block data, such as an NVM Express.TM. protocol read command, where the command parameters may include a Metadata Pointer (MPTR) for metadata in addition to the Scatter Gather List (SGL) address pointers for logical block data”);
Klein fails to explicitly disclose construct a pseudo_read_raw result for the first CW.
Deutsch of analogous art teaches:
construct a pseudo_read_raw result for the first CW from each of the other CWs and the data protection stripe; and using the pseudo_read_raw result, construct a set of possible replacement CWs for the first CW and push one or more elements of the set to the storage device ([0055], “The speculative values for the S bits may be each be iterated through and combined with this plaintext value and the resulting repair candidates may be tested in a manner similar to that described above to perform entropy checks on the repair candidates.”) and ([0056], “The repair candidate would then be used to replace the corrupted data block 260 and the encrypted repair candidate would be written to the corresponding memory device over the corrupted encrypted value that was read from the memory device in an attempt to correct the error(s)”).
All of the claimed elements were known in Klein and Deutsch and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their error correction methods. One would be motivated to make this combination for the purpose of providing quick and efficient error corrections (Deutsch, [0014]).

As per claim 14, Klein discloses the data protection stripe is an XOR stripe ([0034], “the storage appliance 300 can send a read command to all of the other SSDs 310-316, and 318 for the appropriate data stripe 330. If these read commands succeed, then the storage appliance 300 recovers the data (via XOR operation with the parity chunk 328”) and (Fig. 3). 

As per claim 15, Klein discloses the storage device host is further configured to: determine if one of the one or more elements of the set of possible replacement CWs recovered original data of the first CW; and in response to a determination that the original data of the first CW is recovered, issue a write raw command to rewrite the corrected first CW to the storage device ([0063], “the extended parity map 750 may be integrated with the global FTL operation for the array of open-channel SSDs. Here, the extended parity may 750 contains the locations of a group of K data sources, along with a corresponding extended parity for the group. If one of the data sources in the group, such as data source 1 located at NAND flash erase block 2, page 4 of OC 1, is rewritten, the new data corresponding to data source 1 is written to a new location and the old location of the data source 1 is marked as invalid and added to the invalid list 700”) and (Fig. 7).

As per claim 16, Klein discloses the storage device host is further configured to:
in response to a determination that the original data of the first CW is not recovered: identify a second CW of the other CWs protected in the data protection stripe that protects the first CW; construct a pseudo_read_raw result for the second CW from each of the other CWs and the data protection stripe; and using the pseudo_read_raw result for the second CW, construct a set of possible replacement CWs for the second CW and push one or more elements of the set to the storage device ([0054], “if the first data block at LBA 1 of SSD 1 is unable to be recovered by the extended parity of group 551, for example, the errored bits of the first data block exceeds tdata source 1+data source 2, then the extended parity of group 552 may be used to recover the first data block, assuming the errored bits do not exceed tdata source 1+data source 2+data source 3, and data blocks two (located at LBA 3 of SSD 3) and three (located at LBA 4 of SSD 4) and the extended parity of group 552 are able to be read”) and (Fig. 5).

As per claim 17, Klein discloses the storage device host is further configured to: in response to a determination that the original data of the second CW is also not recovered, proceed to even higher levels of a data hierarchy of which the data storage if the first data block at LBA 1 of SSD 1 is unable to be recovered by the extended parity of group 551, for example, the errored bits of the first data block exceeds tdata source 1+data source 2, then the extended parity of group 552 may be used to recover the first data block, assuming the errored bits do not exceed tdata source 1+data source 2+data source 3, and data blocks two (located at LBA 3 of SSD 3) and three (located at LBA 4 of SSD 4) and the extended parity of group 552 are able to be read”) and (Fig. 5).

As per claim 18, Klein discloses an apparatus, comprising:
means for receiving an indication of uncorrectable data in response to a read command regarding first data stored on a first SSD of a first data center ([0051], “Accordingly, when a read command for the data block located at LBA 1 of SSD 1 (data source 1) is received, if the local ECC of that data block is unable to recover the data (i.e. where the errored bits exceed t), then the storage appliance 500 controller first reads the raw data block (with errors) located at LBA 1 of SSD 1 and then the data block located at LBA 1 of SSD 2 (data source 2), along with the extended parity.”) and (Fig. 5);
means for issuing a read_raw command to obtain data and metadata of one or more LBAs in which the uncorrectable data is stored ([0051], “Accordingly, when a read command for the data block located at LBA 1 of SSD 1 (data source 1) is received, if the local ECC of that data block is unable to recover the data (i.e. where the errored bits exceed t), then the storage appliance 500 controller first reads the raw data block (with errors) located at LBA 1 of SSD 1 and then the data block located at LBA 1 of SSD 2 (data source 2), along with the extended parity.”) and (Fig. 5);
means for issuing a read_raw_extended command to obtain the data and metadata of the one or more LBAs, or the same first data stored at one or more other LBAs from one or more other SSDs ("other data"), the other SSDs being either in the first data center or in other data centers, wherein the first and the other data centers are part of at least one of a RAID protected, erasure coded, or replicated system ([0046], “reading the extended parity from an SSD by the host device can be performed by a regular read command in the same way as data blocks are read. In another embodiment, reading the extended parity from an SSD can be performed with an appropriate read command which includes the reading of the metadata associated with logical block data, such as an NVM Express.TM. protocol read command, where the command parameters may include a Metadata Pointer (MPTR) for metadata in addition to the Scatter Gather List (SGL) address pointers for logical block data”);
means for issuing a write_raw command to re-write the speculatively corrected data to the first SSD, in response to receiving an indication that the speculatively corrected data recovered the first data ([0063], “the extended parity map 750 may be integrated with the global FTL operation for the array of open-channel SSDs. Here, the extended parity may 750 contains the locations of a group of K data sources, along with a corresponding extended parity for the group. If one of the data sources in the group, such as data source 1 located at NAND flash erase block 2, page 4 of OC 1, is rewritten, the new data corresponding to data source 1 is written to a new location and the old location of the data source 1 is marked as invalid and added to the invalid list 700”) and (Fig. 7).
Klein fails to explicitly disclose speculatively correcting the first data.
Deutsch of analogous art teaches:
means for speculatively correcting the first data using the other data ([0055], “The speculative values for the S bits may be each be iterated through and combined with this plaintext value and the resulting repair candidates may be tested in a manner similar to that described above to perform entropy checks on the repair candidates.”) and ([0056], “The repair candidate would then be used to replace the corrupted data block 260 and the encrypted repair candidate would be written to the corresponding memory device over the corrupted encrypted value that was read from the memory device in an attempt to correct the error(s)”).
All of the claimed elements were known in Klein and Deutsch and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their error correction methods. One would be motivated to make this combination for the purpose of providing quick and efficient error corrections (Deutsch, [0014]).

As per claim 19, Deutsch discloses the means for speculatively correcting further comprises: means for characterizing the error modes of the first SSD, and means for using an error mode characterization to make a best guess as to the actual values of the first data ([0055]-[0056]) and (Figs. 4-5).

As per claim 20, Deutsch discloses the means for using an error mode characterization further comprises means for making a prioritized ordering of possible values of the best guess ([0055]-[0056]) and (Figs. 4-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113